DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1-3, 6-10, 13-17 and 20-21 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-3, 6-10, 13-17 and 20-21 filed on 11/26/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claim of an anti-windup module configured to determine a voltage difference by subtracting the post-limit voltage command from the pre-limit voltage command, and to compute an anti-windup feedback current using the voltage difference and compensation gains selected to minimize supply current; wherein the anti-windup feedback current is provided as feedback to an input current command to the motor control system to introduce feedback cross-coupling of the voltage difference to the current error, and the anti-windup feedback current and an input current command are added and provided as an input to an integral controller to generate a voltage command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/SAID BOUZIANE/Examiner, Art Unit 2846